Citation Nr: 0206816	
Decision Date: 06/25/02    Archive Date: 07/03/02

DOCKET NO.  98-00 723A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Waiver of loan guaranty indebtedness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from July 1953 to September 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) decision of the 
Committee on Waivers and Compromises (COWC) dated in February 
1996, which denied waiver of loan guaranty indebtedness in 
the calculated principal amount of $14,810.56.  In July 2001, 
the VA Debt Management Center (DMC) accepted the veteran's 
compromise offer to pay a lump sum of $7,500.00 as full 
settlement of his debt; however, he did not pay the sum, and, 
as he was notified in the July 27, 2001 letter accepting the 
compromise offer, the compromise became void after 30 days.  
Accordingly, the entire amount of the debt remains for waiver 
consideration.


FINDINGS OF FACT

1.  The veteran obtained a home loan guaranteed by the VA in 
the amount of $80,000 in July 1987.  In June 1990, the 
veteran conveyed the property without obtaining a release of 
liability from the loan; the transferee subsequently 
defaulted on the loan, and the property was sold in a 
foreclosure held in June 1995 for an amount less than the 
outstanding principal, interest, and foreclosure costs; and 
the resulting deficiency of $14,810.56 was charged as a debt 
to the veteran. 

2.  The veteran had knowledge that the transferee would be 
unlikely to meet the mortgage obligation at the time of the 
transfer of the property.


CONCLUSION OF LAW

Waiver of recovery of loan guaranty indebtedness in the 
principal amount of $14,810.56 is precluded because of bad 
faith on the part of the veteran.  38 U.S.C.A. § 5302 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 1.964, 1.965 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran purchased a residence in Miami, Florida, in July 
1987, with a home mortgage loan in the amount of $80,000 
which was guaranteed by the VA.  Documents received in 
connection with his application for a home loan included a 
résumé, which detailed the veteran's professional experience 
as a licensed real estate broker from 1969 "to date;" at 
that time, he was a licensed broker in three states.  In 
addition, he was a licensed real estate salesman in Florida, 
from 1986 "to date."  His educational experience reportedly 
included courses taken in real estate, appraisal, finance and 
investment; real estate law; tax planning for rental 
properties; real estate syndication; and real estate 
exchanging and real estate valuation.  Also reported was that 
he had been an instructor in several real estate courses, and 
that he had published two articles in real estate.  A copy of 
his 1986 federal tax return listed his occupation as real 
estate appraiser and real estate salesman.  

The veteran closed on the property on July 2, 1987.  
According to his substantive appeal, on July 12, 1987, he 
rented the house with an option to buy to [redacted] and [redacted]
[redacted].  

In August 1988, the veteran sold the subject property to [redacted] 
[redacted]and [redacted], by means of a warranty deed.  In this 
deed, the veteran granted the property to the purchasers, 
subject to conditions including the mortgage from the veteran 
to the VA, which was noted to be assumed by the grantees.  In 
addition, the veteran held a second mortgage to the property, 
in the amount of $9,600.  

A notice of default was received from the lender at the VA in 
April 1989.  According to this notice, the first uncured 
default had occurred on February 1, 1989.  It was felt that 
the mortgagors had a disregard for the mortgage obligations, 
and that forbearance was not warranted.  It was also noted 
that the veteran had been contacted, and stated that he had 
foreclosed on a second mortgage, and that he could soon get 
title to the house.  

In May 1989, the VA received a call from [redacted]
(transferee), regarding the mortgage.  She said that [redacted]
was a schoolteacher and musician and that she was in the 
"body-care" business.  She indicated that she had filed for 
Chapter 13 bankruptcy protection.  The VA also contacted her 
attorney, who said that the foreclosure sale on the second 
mortgage had been held March 30, 1989, and that he thought 
the certificate of title would be issued to the veteran in 
early July, after a bankruptcy hearing in June 1989.  Also in 
May 1989, it was noted that the other co-owner, [redacted], was 
"no longer in the picture."  However, the transferee said 
she expected to make $7,000 or $8,000 from a beauty pageant 
in August 1989.  In May 1989, the veteran told the VA that he 
did not know how she would meet her obligations, but he was 
willing to work with her to bring the mortgage current.  In 
June 1989, it was noted that her bankruptcy proceeding was 
dismissed.  

The file contains a copy of a June 5, 1989, letter from the 
veteran's attorney to the transferee, in which he informed 
her that as discussed, the terms of her deal with the veteran 
were that she would dismiss her Chapter 13 bankruptcy case 
immediately; that she would deliver a cashier's check in the 
amount of $5,140 to that office which would be sent to the 
lender; that she would deliver a cashier's check in the 
amount of $2,000 to be applied to the costs and attorneys 
fees in connection with the arrearages and foreclosure; that 
she would make a regular monthly payment to the veteran 
comprised of her regular payment for the second mortgage, and 
the regular payment for the guaranteed mortgage.  In December 
1989, she was to pay additional attorneys fees of the 
veteran.  She was notified that because of the dismissal of 
the bankruptcy proceeding, the veteran would receive a 
Certificate of Title in his name.  When she had complied with 
all of these requirements, the veteran would transfer a quit 
claim deed, described as his ownership interest on the 
property, to the transferee.  A letter dated later that month 
referred to the executed agreement between the parties.  In 
July 1989, the veteran was issued a certificate of title to 
the subject property.  

In July 1989, the lender assigned the mortgage to VA; the 
request for VA repurchase noted that the mortgage was in 
arrears for six installments, that efforts to cure the 
delinquency had been to no avail, and that there was no 
promise to pay in the near future.  

Reports of contact between the transferee and the VA from 
October to December 1989 note that there was a significant 
delay in the receipt of payment, which the transferee had 
made to the veteran, from the veteran to the VA.  In 
addition, in November 1989, the transferee indicated she was 
planned to cure the remaining delinquency by cashing in a CD.  

In January 1990, a check from her to the VA was returned for 
insufficient funds.  Of record is a copy of a June 4, 1990, 
letter from the veteran to the transferee's attorney.  In 
this letter, the veteran stated "I will not be such a fool 
as to give [the transferee] a quit claim deed only to have 
the VA file immediate foreclosure against me for a house in 
her name."  He said he had told her, "Pay the VA enough to 
remove the pressure of foreclosure and I would have given her 
the QCD she wants."  He said, "To help her to get the 
shelter she wants I acknowledged that she could pay me and I 
would accept the liability to pay them, . . ."  He further 
indicated that he was willing to work with the transferee 
because he wanted to get her and the problems she had caused 
him out of his life.  

In June 1990, the veteran issued a quit-claim deed, releasing 
his interest in the subject property to the transferee.  His 
interest was noted to be subject to the VA mortgage, which 
the grantee expressly agreed to assume and be responsible 
for.  According to a recommendation to terminate portfolio 
loan dated in August 1991, and other information in the file, 
the transferee again began to experience problems paying her 
mortgage in September 1990; numerous attempts had been made 
by telephone and in writing to secure payment; all attempts 
had failed.  Numerous payment plans had been broken.  A new 
payment plan had been established as one last chance to cure 
the account, which had not been complied with.  The reason 
for the default was unknown.  It was noted that the 
mortgagors showed a history of chronic delinquency and lack 
of interest in the property.  Foreclosure was recommended.  
Accordingly, in August 1991, she was informed that VA 
intended to commence foreclosure proceedings.  

In April 1992, the VA wrote a letter to a U.S. congressman in 
response to a February 1992 letter on behalf of the veteran, 
which the congressman forwarded to the veteran.  In this 
letter, it was noted that the veteran had sold his property 
without obtaining a release of liability.  The deed did not 
contain the correct language to release the veteran from 
liability.  His only recourse was to contact the current 
owner and requests that the property be deeded back to him.  
It was also noted that it had been explained to the veteran 
that he could request that the debt be waived at a formal 
hearing, once the debt had been established.  His request to 
have his name removed from indebtedness as of the sale date 
or to allow him to buy the mortgage below the market value 
was noted to be not within VA regulations.  

In April 1992, the transferee filed for bankruptcy 
protection.  A Chapter 13 plan was established, and, although 
several payments were made under this plan, eventually, in 
April 1994, Chapter 13 proceedings were dismissed.  A 
statement of account dated in March 1994 noted that the first 
uncured default was November 1, 1992.  The evidence indicates 
that in June 1994, the transferee again filed for Chapter 13 
bankruptcy protection, which was subsequently converted to a 
Chapter 7 proceeding.  After that determination in October 
1994, VA had the bankruptcy stay lifted and initiated 
foreclosure proceedings.  A memorandum dated in December 1994 
noted that service on all defendants (of which the veteran 
was one) had been completed, and that the projected sale date 
was in March 1995.  

In April 1995, a motion for summary final judgment of 
foreclosure and notice of the date of the hearing for this 
motion, scheduled for May 1995, were served on the veteran, 
through his attorney, by mail, as well as on the transferee, 
her attorney, and other defendants.  A copy of the order 
granting the summary judgment, which noted when and where the 
property was to be sold, was also mailed to these 
individuals.  Notice of the foreclosure was also published in 
a newspaper.  

On June 27, 1995, the foreclosure sale was held, and the 
property was sold for an amount less than the outstanding 
principal, interest, and foreclosure costs, resulting in a 
deficiency.  The resulting loss to the VA in the amount of 
$14,810.56 was charged as a debt to the veteran.  The veteran 
was notified of the debt in October 1995, and requested a 
waiver of recovery of the debt, which was denied in February 
1996.  The current appeal ensued.  

In June 1998, the veteran and his daughter presented 
testimony at an RO hearing in support of the waiver claim.  
The veteran primarily contended that he did not have any 
expertise in residential real estate, or VA laws, and that he 
acted in good faith.  He failed to report for a Board hearing 
at the RO in February 2002.

II.  Analysis

The veteran contends that he should not be held responsible 
for this debt.  In essence, he contends that he did not have 
any prior experience with VA rules and regulations prior to 
obtaining the guaranteed loan at issue; all of his experience 
as an appraiser had been in the field of commercial real 
estate.  He says he hired an attorney with the proper terms 
and terminology to release him from liability on the debt.  
The veteran relates that in April 1992 he learned from VA, 
via his congressman, that VA would not release him from the 
debt, and that he could not buy back the property from an 
unwilling owner, and he could not buy the mortgage from the 
VA, or basically take any action until he was notified that 
the debt had been established.  He says his first such 
notification was in October 1995, when he was notified of the 
debt at issue.  The veteran states that had he been notified 
of the impending foreclosure, he could have repurchased the 
house.  

A.  Duty to assist and notify

The veteran has been notified of the evidence necessary to 
substantiate his claim and of the applicable legal criteria.  
A review of the file indicates that there is no reasonable 
possibility that any further assistance would aid the veteran 
in substantiating his claim.  Accordingly, the notice and 
duty to assist provisions of the law have been satisfied.  
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  (Recent 
regulations promulgated pursuant to the Veterans Claims 
Assistance Act of 2000 apply only to claims for benefits that 
are governed by 38 C.F.R. Part 3, and, accordingly, have no 
bearing on the instant case, which is governed by 38 C.F.R. 
Part 37.  See 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001).)

B.  Validity of the debt

The veteran contends that the debt is not just or proper.  
This raises the issue of the validity of the debt, which is 
implicit in the issue of waiver.  See Schaper v. Derwinski, 1 
Vet.App. 430 (1991).  As noted above, in July 1987, the 
veteran purchased a dwelling using a loan guaranteed by VA.  
He sold the property, and assigned the mortgage, without 
obtaining a release of liability. Subsequently, the owner 
defaulted, and the property was foreclosed, which resulted in 
a loss.  The resulting loss to the VA in the amount of 
$14,810.56 was properly charged as a debt owed by the 
veteran.  See 38 U.S.C.A. § 3732.  

The veteran contends that he was not informed of the 
foreclosure sale.  He indicates that had he been informed, he 
could have purchased the property himself.  However, the 
veteran was notified, through his attorney, in advance, of 
the foreclosure hearing, as well as the foreclosure sale, 
including the date and place of the sale.  

With respect to his assertion that he made an attempt to 
repurchase the home after he was informed of the default, but 
was told that it was "not within VA regulations," according 
to the April 1992 letter, his offer had been limited to a 
willingness to purchase the mortgage below market value.  He 
was also told that he could contact the current owner and 
request that the property be deeded back to him.  He has made 
no other arguments which specifically address the validity of 
the debt, as opposed to his own responsibility for the debt.  
The Board finds that the debt was properly created.  

C.  Release of Liability

The veteran contends that he was unaware of the VA rules and 
regulations; in particular, that he attempted to convey the 
subject property in such a manner as to release himself from 
liability, but that due to his ignorance, and his attorney's, 
the wording was not correct.  In support, he points to the VA 
letter of April 1992 noting that the deed did not contain the 
correct language to release the veteran from liability.  
However, insofar as this letter indicates that, under the law 
applicable to the veteran's mortgage, he could release 
himself from liability simply by using the correct language, 
the information was incorrect.  Since VA approved and 
guaranteed the loan, VA approval was necessary to release the 
veteran from liability.  

Specifically, as applicable to loans for which commitments 
were made before March 1, 1988, the law provides that when 
disposing of the property securing a guaranteed loan, a 
veteran may be released from liability, if the veteran 
applies to VA for such a release, and VA determines that (1) 
the loan is current, and (2) the purchaser of such property 
from such veteran (A) is obligated by contract to purchase 
such property and to assume full liability for the repayment 
of the balance of the loan remaining unpaid, and has assumed 
by contract all of the obligations of the veteran under the 
terms of the instruments creating and securing the loan, and 
(B) qualifies from a credit standpoint, to the same extent as 
if the transferee were a veteran eligible for a guaranteed 
loan in an amount equal to the unpaid balance of the 
obligation for which the transferee has assumed liability.  
38 U.S.C.A. § 3713(a).  

In this case, the veteran did not apply for a release of 
liability when he disposed of the property in 1988, or when 
he again disposed of the property in 1990, although the loan 
was assumed.  However, if any veteran disposes of the 
property without receiving a release from liability, and a 
default subsequently occurs which results in liability of the 
veteran to the VA on account of the loan, the VA may relieve 
the veteran of such liability if the VA determines, after 
such investigation as the VA deems appropriate, that the 
property was disposed of by the veteran in such a manner, and 
subject to such conditions, that the VA would have issued the 
veteran a release from liability if the veteran had made an 
application at the time of transfer.  38 U.S.C.A. § 3713(b).  

Of particular importance in this case is the requirement that 
the transferee would have qualified, from a credit 
standpoint, for the loan at the time of the transfer.  The 
veteran disposed of the subject property on two occasions.  
On the first occasion, in August 1988, he sold the property 
to [redacted]and [redacted].  Although at his hearing, the 
veteran testified that [redacted]was a teacher with a good job 
in the Dade County school system, while [redacted]was "more 
of a flake," it is not known whether the couple would have 
qualified, from a credit standpoint, for a loan at that time.  
In this regard, although apparently some time between October 
1988 and May 1989, [redacted]abandoned both [redacted]and his 
obligations on the loan, his credit standing as of August 
1988 is not known.  However, it is not necessary to 
investigate that question at this time, because the veteran 
subsequently received title to the property after default, 
whereupon he again conveyed the property to [redacted]
(transferee), alone, in June 2000.  This transferee, despite 
her apparent good intentions, would clearly not have 
qualified from a credit standpoint for a guaranteed home loan 
at that time.  

In this regard, in April 1989, she filed for bankruptcy 
protection, which was subsequently dismissed.  The veteran 
himself foreclosed on one mortgage in March 1989.  In July 
1989, the lender assigned the mortgage to VA, due to a six-
month arrearage in payments, and unsuccessful efforts to cure 
the delinquency.  The fact that the lender was no longer 
willing to hold the guaranteed loan is persuasive evidence 
that the transferee would not have qualified for a mortgage, 
and there is no evidence during the subsequent year of any 
significant change in her income or payment habits.  Although 
she had not previously been able to make the monthly mortgage 
payments, in her agreement with the veteran in June 1989, she 
obligated herself to pay not only the monthly payments on the 
first mortgage, but also for the arrearages, her previously 
foreclosed second mortgage with the veteran, and the 
veteran's legal fees.  Up until June 1990, when he executed 
the quit claim deed to her, she continued to experience 
difficulties in meeting these mounting financial obligations.  
Her sporadic payments were made through such devices as 
selling certificates of deposit, rather than any long-term 
change in her financial picture which would lead a reasonable 
person to believe that she would now be able to regularly 
make her payments.  Therefore, it is abundantly clear that 
the transferee would not have qualified for the mortgage at 
the time of the transfer to her in June 1990, and a 
retroactive release of liability is not warranted.  See 
38 C.F.R. § 36.4337.  

D.  Waiver 

An indebtedness of a veteran, created following default and 
loss of property which constituted security for a guaranteed 
loan, may be waived when there is no indication of fraud, 
misrepresentation, or bad faith on the part of the claimant, 
and collection of such indebtedness would be against equity 
and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.964.  
The veteran's request for waiver of recovery of the 
overpayment was denied on the basis that he had shown bad 
faith in the creation of the debt, a statutory bar to waiver 
under 38 U.S.C.A. § 5302(c).  "Bad faith" is defined by 
regulation as: 

". . . unfair or deceptive dealing by one 
who seeks to gain thereby at another's 
expense.  Thus, a debtor's conduct in 
connection with a debt arising from 
participation in a VA benefits/services 
program exhibits bad faith if such conduct, 
although not undertaken with actual 
fraudulent intent, is undertaken with intent 
to seek an unfair advantage, with knowledge 
of the likely consequences, and results in a 
loss to the government."  38 C.F.R. § 
1.965(b)(2).

The veteran contends that he acted in good faith, and feels 
that repayment would cause undue hardship.   

The first indication of the veteran's lack of good faith is 
the fact that, by his own admission, he rented the subject 
property to another party less than two weeks after closing, 
although the purpose of a VA home loan guaranty is to enable 
the purchase or building of a dwelling to be occupied by the 
veteran as a home.  38 U.S.C.A. § 3710.  

To that end, one of the requirements for a guaranteed loan 
under the VA home loan guaranty program is, and was at the 
time the veteran received his loan, that the veteran must 
certify, at the time of closing, that the veteran intends to 
occupy the property as the veteran's home.  38 U.S.C.A. 
§ 3704(c).  The requirement that the veteran recipient of a 
guaranteed home loan must occupy or intend to occupy the 
property as the veteran's home means that the veteran as of 
the date of the veteran's certification actually lives in the 
property personally as the veteran's residence or actually 
intends upon completion of the loan and acquisition of the 
dwelling unit to move into the property personally within a 
reasonable time and to utilize such property as the veteran's 
residence.  Id.  The provision for certification may be 
satisfied if the veteran intended to occupy the property as 
the veteran's home at closing, and the veteran did in fact so 
occupy it when, or within a reasonable time after, the loan 
was closed.  Id.  

The veteran does not claim to have lived in the property 
during the ten days prior to its occupancy by the renters.  
However, he states that he and his brother, who worked 
together, applied for a business license for the home, which 
was denied.  Thereafter, according to this hearing testimony, 
after completing about $4,000 worth of repairs, he had to do 
something with the home, so he rented the home, with an 
option to buy.  His daughter corroborated this, testifying 
that "[t]he reason for purchasing this property was solely 
to use as an in-home business."  She said that once they 
found they could not get a business license, they bought 
another home.  The veteran's brother also submitted a written 
statement that that the veteran had intended to use the 
property as a residence and office, but after considerable 
repairs it became obvious that it was not suitable for 
commercial use.  

Thus, we are asked to believe that the veteran, who was a 
commercial real estate appraiser, bought a home which was 
zoned as a residential property, for use as a home-based 
office, without determining its suitability for commercial 
use or ascertaining that he would be unable to obtain a 
business license.  Further, under the scenario presented, the 
application for the license was submitted and rejected, 
repairs to the tune of $4,000 were carried out, and the house 
rented, all in a period of ten days.  Moreover, although some 
allusions were made to a plan that the home also be the 
veteran's residence, in addition to an office, once it was 
determined to be unsuitable for a business, the veteran no 
longer wished to live there, indicating that the primary 
purpose of the home was not as a residence.  

Regardless of the likelihood of this scenario, bad faith is 
clearly shown in the veteran's subsequent actions in 
connection with the guaranteed loan, specifically, in his 
conveying the property to the transferee, despite the 
likelihood, as demonstrated by her past payment history, that 
she would be unable to meet the obligation.  In fact, there 
is no indication that the veteran even subjectively believed 
that she would be able to meet her mortgage obligation on a 
regular basis.  In this regard, the veteran foreclosed on his 
own, second, mortgage on the property, and his June 1990 
correspondence, in particular, does not indicate a confidence 
in her ability to pay the mortgage.  Moreover, although his 
statements to the VA at the time indicate that he was working 
with the transferee out of the goodness of his heart, he at 
no time expressed confidence in her continued ability to pay 
the mortgage, and his own contract with the transferee, in 
which she agreed to withdraw her bankruptcy petition, pay the 
mortgage, pay the foreclosed mortgage, and pay his legal 
fees, indicates other motivations as well.  

With respect to the veteran's insistence of his ignorance of 
the applicable VA law, attention is drawn to the résumé he 
himself provided, demonstrating an extensive familiarity with 
real estate law.  However, it is not necessary to address, in 
a theoretical sense, the extent of the veteran's familiarity 
with applicable law, because the record contains ample 
evidence of his actual knowledge of his liability.  For 
instance, his written statement, in June 1990, to the effect 
acknowledging that VA may file foreclosure against him once 
he issued a quit-claim deed, demonstrates that he was aware 
that he retained liability on the property.  

Moreover, his expressed intent to extricate himself from 
ultimate liability on the loan through having the transferee 
assume the mortgage, when he knew that the transferee was a 
poor credit risk, is evidence of bad faith, not good faith, 
in that it shows knowledge of the likely consequences of a 
loss to the government.  Similarly, his other arguments, 
involving actions taken to relieve himself from liability on 
the loan, do not show an intent to prevent the loss to the 
government.  

The facts and circumstances discussed above demonstrate an 
intent by the veteran to seek unfair advantage.  The veteran 
knew of the likely consequences, and his actions resulted in 
a loss to the government in the amount of $14,810.56.  Since 
"bad faith" in the creation of the debt has been shown, 
waiver of recovery of the debt is precluded by law.  38 
U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.964, 1.965.  Hence, the 
principles of equity and good conscience such as financial 
hardship are not for application.  

As the preponderance of the evidence is against the waiver 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).


ORDER

Waiver of recovery of loan guaranty indebtedness is denied.



		
L. W. TOBIN
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

